—In a matrimonial action in which the parties were *567divorced by judgment dated July 25, 1996, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Kohn, J.), entered April 1, 1998, which denied his motion to vacate the judgment entered on his default in appearing.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate the judgment entered upon his default in appearing (see, Conner v Conner, 240 AD2d 614; Morel v Clacherty, 186 AD2d 638; Shaw v Shaw, 97 AD2d 403; CPLR 5015). Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.